--------------------------------------------------------------------------------

EXHIBIT 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
as of the 16th day of October, 2009, by and between LAREDO OIL, INC., a Delaware
corporation with offices at 580 Highway 335, Big Horn Wyoming. 82833 (the
"Corporation"), and MARK SEE, an individual residing at 44 Polo Drive, Big Horn,
WY 82833 ("Executive").
 
WITNESSETH:
 
WHEREAS, the Executive desires to be employed by the Company as its Chief
Executive Officer and the Company wishes to employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.           Employment and Duties. The Company agrees to employ and Executive
agrees to serve as the Company's Chief Executive Officer. The duties and
responsibilities of Executive shall include the duties and responsibilities as
the Board may from time to time reasonably assign to Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent performance of the duties and
responsibilities duly assigned to him pursuant to this Agreement.
 
2.           Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three years and shall be automatically
renewed for successive one year periods thereafter unless either party provides
the other party with written notice of his or its intention not to renew this
Agreement at least three months prior to the expiration of the initial term or
any renewal term of this Agreement. "Employment Period" shall mean the initial
three year term plus renewals, if any.
 
3.           Place of Employment. Executive's services shall be performed at the
Company's offices located in Big Horn, Wyoming and any other location where the
Company now or hereafter has a business facility. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder. The Company will not require the Executive
to relocate to any other location.
 
4.           Base Salary. For all services to be rendered by Executive pursuant
to this Agreement, the Company agrees to pay Executive during the Employment
Period an initial base salary (the "Base Salary") at an annual rate of $240,000
and after the Company is funded (minimum of $7.5 million), the Base Salary will
then be $450,000. The Base Salary shall be paid in periodic installments in
accordance with the Company's regular payroll practices. The Base Salary shall
have an automatic Cost of Living Increase of 10% per annum.
 
 
 
1

--------------------------------------------------------------------------------

 

 
The Board shall review the Executive's Base Salary annually and shall make a
recommendation as to whether such Base Salary should be increased but not
decreased.
 
5.           Bonuses. During the term of this Agreement, the Executive shall be
entitled to annual bonuses, as determined by the Board.
 
6.           Expenses. Executive shall be entitled to the following monthly
allowances:
 
 
a)
Automobile allowance of $1000/month.

 
 
b)
Professional - of S1000/month for Petroleum professional societies and dues
(i.e., Society Petroleum Engineers, Society Mining Engineers) and organizations
(i.e., Denver, Montana & Houston Petroleum Club's)

 
 
c)
Communication - of $500/month for mobile devices and associated costs.

 
Executive shall also be entitled to prompt reimbursement by the Company for all
reasonable ordinary and necessary travel, entertainment, and other expenses
incurred by Executive while employed (in accordance with the policies and
procedures established by the Company for its senior executive officers) in the
performance of his duties and responsibilities under this Agreement; provided,
that Executive shall properly account for such expenses in accordance with
Company policies and procedures.
 
7.           Other Benefits. During the term of this Agreement, the Executive
shall participate in incentive, savings, retirement (401(k)), and welfare
benefit plans, including, without limitation, health, medical, dental, vision,
life (including accidental death and dismemberment) and disability insurance
plans (collectively, "Benefit Plans"), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company's managerial or salaried executive employees.
 
8.           Vacation. During the term of this Agreement, the Executive shall be
entitled to accrue, on a pro rata basis, fifteen (15) paid vacation days per
year in the first year and twenty (20) thereafter. Vacation shall be taken at
such times as are mutually convenient to the Executive and the Company and no
more than ten (10) consecutive days shall be taken at any one time without
Company approval in advance. The Executive shall be entitled to carry over any
accrued, unused vacation days from year to year, or in-lieu of accrual, the
Company will pay out unused vacation days.
 
9.           Stock Grants. The Executive is granted Two Million and Fifty Five
Thousand Eighty Three (2,055,083) pre-split (8 million outstanding) shares of
common stock of the Company.
 
10.         Termination of Employment.
 
(a)         Death. If Executive dies during the Employment Period, this
Agreement and the Executive's employment with the Company shall automatically
terminate and the Company shall have no further obligations to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to the Executive's heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay,
unpaid pro rata annual bonus through the date of death and reimbursement of any
and all reasonable expenses paid or incurred by the Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions. In addition, the
Executive's spouse and minor children shall be entitled to continued coverage
for a period of two years following the termination of employment, at the
Company's expense, under all health, medical, dental and vision insurance plans
in which the Executive was a participant immediately prior to his last date of
employment with the Company.
 


 
2

--------------------------------------------------------------------------------

 
 
 
 
(b)          Disability. In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive's employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive's last date of Employment with the Company
and reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of the Executive's employment with the Company. For
purposes of this Agreement, "Disability" shall mean a physical or mental
disability that prevents the performance by the Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three months during any twelve
consecutive months.
 
(c)          Cause.
 
(1)       At any time during the Employment Period, the Company may terminate
this Agreement and the Executive's employment hereunder for Cause. For purposes
of this Agreement, "Cause" shall mean: (a) the damaging, willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive's death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities in a
reasonable manner, which willful and continued failure is not cured by the
Executive within thirty (30) days of his receipt of such written demand. It will
then be the responsibility of the Board to substantially and incontrovertibly
prove the matter is not cured, and do so with a unanimous Board vote, followed
by arbitration: (b) violation of Sections 11 or 12 of this Agreement, or (c)
fraud, dishonesty or gross misconduct which is materially and demonstratively
injurious to the Company. Termination under clauses (b)or (c) of this Section
10(c)(1) shall not be subject to cure.


 




 
3

--------------------------------------------------------------------------------

 


 
(2)      Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid Base Salary and
vacation pay, and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(d)          Change of Control. For purposes of this Agreement, "Change of
Control- shall mean the occurrence of any one or more of the following: (1) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) of 50% or more of the shares
of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), or (ii) a sale of all
or substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company. (C)
The Company shall consolidate, merge or exchange securities with any other
entity and the stockholders of the Company immediately before the effective time
of such transaction do not beneficially own, immediately after the effective
time of such transaction, shares entitling such stockholders to a majority of
all votes (without consideration of the rights of any class of stock entitled to
elect directors by a separate class vote) to which all stockholders of the
corporation issuing cash or securities in the consolidation, merger or share
exchange would be entitled for the purpose of electing directors or where the
Current Directors immediately after the effective time of the consolidation,
merger or share exchange would not constitute a majority of the Board of
Directors of the corporation issuing cash or securities in the consolidation,
merger or share exchange.
 
(e)          Good Reason.
 
(1)       At any time during the term of this Agreement, subject to the
conditions set forth in Section 10(e)(2) below, the Executive may terminate this
Agreement and the Executive's employment with the Company for "Good Reason." For
purposes of this Agreement, "Good Reason" shall mean the occurrence of any of
the following events: (A) the assignment, without the Executive's consent, to
the Executive of duties that are significantly different from, and that result
in a substantial diminution of, the duties that he assumed on the Effective
Date; (B) the assignment, without the Executive's consent, to the Executive of a
title that is different from and subordinate to the title Chief Executive
Officer; (C) any termination of the Executive's employment by the Company within
12 months after a Change of Control, other than a termination for Cause, death
or Disability; or (D) material breach by the Company of this Agreement: (E) any
other reason, as determined by the Executive, including Section 10(e)(4) below.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(2)       The Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within 30 days of its receipt from the Executive of such written notice,
with the exception of 10(e)(4), which requires no notice period.
 
(3)       In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive's heirs, administrators
or executors): (A) any earned but unpaid Base Salary, unpaid pro rata annual
bonus and unused vacation days accrued through the Executive's last day of
employment with the Company; (B) continued coverage, at the Company's expense,
under all Benefits Plans in which the Executive was a participant immediately
prior to his last date of employment with the Company, or, in the event that any
such Benefit Plans do not permit coverage of the Executive following his last
date of employment with the Company, under benefit plans that provide no less
coverage than such Benefit Plans, for a period of two years following the
termination of employment; (C) reimbursement of any and all reasonable expenses
paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date; and (D) the Base Salary, as in effect
immediately prior to the Executive's termination hereunder, and any bonuses
earned, during the remainder of the Employment Period. All payments due
hereunder shall be payable within 30 days The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 
(4)      In the event the Company has not been funded (minimum of $7.5 million)
by December 31, 2009, the Executive may, at his sole discretion, terminate this
agreement in its entirety. If the Executive elects to terminate this agreement,
no notice will be required of the Executive to the company and any and all
obligations of the Executive to the Company under this, or any other agreement
will be made immediately unenforceable, null and void. The Executive shall be
relieved of his obligations pursuant to Sections 11 and 12.
 
(f)          Without "Good Reason" by Executive or Without "Cause" by the
Company.
 
(1)       By the Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive's
employment with the Company without Good Reason by providing prior written
notice of at least 30 days to the Company. Upon termination by the Executive of
this Agreement and the Executive's employment with the Company without Good
Reason, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive any
earned but unpaid Base Salary, unused vacation days accrued through the
Executive's last day of employment with the Company and reimbursement of any and
all reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(2)       By the Company. At any time during the term of this Agreement, the
Company shall be entitled to terminate this Agreement and the Executive's
employment with the Company without Cause by providing prior written notice of
at least 30 days to the Executive. Upon termination by the Company of this
Agreement and the Executive's employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive's heirs, administrators or executors): (A) any earned but unpaid Base
Salary, unpaid pro rata annual bonus and unused vacation days accrued through
the Executive's last day of employment with the Company; (B) continued coverage,
at the Company's expense, under all Benefits Plans in which the Executive was a
participant immediately prior to his last date of employment with the Company,
or, in the event that any such Benefit Plans do not permit coverage of the
Executive following his last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, for a period of two
years following the termination of employment; (C) reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date; and (D) the Base Salary, as in
effect immediately prior to the Executive's termination hereunder, and any
bonuses earned, for a three year period. All payments due hereunder shall be
payable according to the Company's standard payroll procedures. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions. (E) if the Change
of Control occurs prior to the fourth anniversary of the Effective Date of this
Agreement, the Executive shall be relieved of his obligations pursuant to
Sections 11 and 12 insofar as those sections relate to continuing obligations of
the Executive following the termination of his employment.
 
11.         Confidential Information.
 
(a)         Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses ("Confidential Information"), including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during his employment hereunder, reveal, divulge or make
known to any person, any information acquired by the Executive during the course
of his employment, which is treated as confidential by the Company, and not
otherwise in the public domain. The provisions of this Section 11 shall survive
the termination of the Executive's employment hereunder other than as specified
in Section 10(f)(2)(E) and 11(d).
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)          In the event that the Executive's employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information.
 
(c)          The Executive brings 20 years of Oil and Gas "know how" to the
Company, which is his sole and exclusive property. If the Executive's Employment
is terminated, for any reason, by either the Company or the Executive, for cause
or without or on any other basis, the Executive shall solely and individually
retain this "know how", with no survival beyond the termination of employment.
 
12.          Non-Competition and Non-Solicitation.
 
(a)          The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States (the "Territory") (to the extent the Company comes
to operate, either directly or through the engagement of a distributor or joint
or co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
(b)          The Executive hereby agrees and covenants that he shall not,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than two
percent (2%) of the outstanding voting shares of any publicly held company), or
whether on the Executive's own behalf or on behalf of any other person or entity
or otherwise howsoever, during the Employment Period, to the extent described
below, within the Territory:
 
(1)      Be connected with the ownership, management, operation or control of
any business in competition with the primary business of the Company with the
following exceptions:
 


 




 
7

--------------------------------------------------------------------------------

 


 
(A)       The Executive is allowed to acquire operating oil and gas fields,
working interests and all forms of royalty, mineral and net profit interests in
any and all Oil or Gas Properties including property(s) owned by the Company.
The Employee is allowed to use any and all Company data and information for this
purpose.
 
(B)       The intent of the non-competition and non-solicitation is to protect
corporate opportunities and is not intended as a "restraint of trade" for the
Executive, post-termination. The Executive's expertise is in the Oil and Gas
Industry and his livelihood is dependent upon employ in the industry. He shall
retain any and all means whereby he can be gainfully employed in the Oil and Gas
Industry, post-termination.
 
(2)        Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, of the Company to leave the employment thereof, whether or not any
such employee is party to an employment agreement;
 
(3)        Attempt in any manner to solicit or accept from any customer of the
Company, with whom the Company had significant contact during Executive's
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services (of the kind
or competitive with the Business of the Company) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)        Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co- venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
Business of the Company.
 
With respect to the activities described in Paragraphs (2), (3) and (4) above,
the restrictions of this Section I2(b) shall continue beyond the Employment
Period until one year following the termination of this Agreement or of the
Executive's employment with the Company, whichever occurs later. Furthermore, if
the Company terminates Executive's employment for Cause or if Executive
terminates his employment without Good Reason, then the restrictions of this
Section  12(b) shall continue with respect to the activities described in
Paragraph (1), above, beyond the Employment Period until one year following the
termination of this Agreement or of the Executive's employment with the Company,
whichever occurs later.
 
13.         Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special. unique and
extraordinary character and that it would be difficult or impossible to replace
such services.
 
(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder and the successor shall deem this Agreement to be
binding in its entirety.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive's
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Wyoming without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of Wyoming.
 
(h)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(i)           The Executive represents and warrants to the Company, that he has
the full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which. Executive is a party.
 
(j)           In the event of a dispute between the Executive and the Company.
the Company will be responsible for the payment of all, including all the
Executives attorneys' fees.
 


 
9

--------------------------------------------------------------------------------

 
 
 
(k)          Indemnification, The Company shall indemnify and hold harmless the
Employee against any loss, liability, claim, damage and expense, including the
cost of defense, incurred in the course of the Employee's employment hereunder.
The Company's liability hereunder shall be reduced by the amount of insurance
proceeds paid to or on behalf of the Employee with respect to an event giving
rise to indemnification hereunder. This indemnification shall survive the death
or other termination of employment of the Employee and the termination of this
Agreement. Any legal fees incurred by the Employee in the enforcement of this or
any other provision of this Agreement shall be promptly reimbursed by the
Company as the same are incurred.
 
(I)           The agreement will be read in its entirety.
 
 
 
 
 
[Signature page follows immediately]


 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 



 
MARK SEE
 
/s/  Mark See

--------------------------------------------------------------------------------

 
 
 
LAREDO OIL, INC.
 
 
By:  /s/  Bradley Sparks

--------------------------------------------------------------------------------

Name:  Bradley Sparks
Title:    CFO





 
 
 
 
11

--------------------------------------------------------------------------------

 